          Case 3:18-cv-01631-VC Document 172 Filed 01/22/20 Page 1 of 2


1    GIBSON, DUNN & CRUTCHER LLP
     THEODORE J. BOUTROUS, JR., SBN 132099
2      tboutrous@gibsondunn.com
     RACHEL S. BRASS, SBN 219301
3      rbrass@gibsondunn.com
     555 Mission Street, Suite 3000
4    San Francisco, CA 94105-0921
     Telephone: 415.393.8200
5    Facsimile: 415.393.8306
6

7    Attorneys for Defendants,
       WALMART INC.
8      WAL-MART ASSOCIATES, INC.
       WAL-MART.COM USA, LLC
9

10                              UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12   TRI HUYNH,                               Case No. 3:18-cv-01631-VC (SK)
13                Plaintiff,                  DEFENDANTS’ NOTICE OF
14         v.                                 WITHDRAWAL OF CERTAIN COUNSEL
                                              AND [PROPOSED] ORDER
15   WAL-MART STORES, INC., a Delaware
     Corporation; WAL-MART ASSOCIATES,        Complaint Filed:   March 15, 2018
16   INC., a Delaware Corporation; WAL-       Trial Date:        none
     MART.COM, INC., a Delaware
17   Corporation; and DOES 1 through 50,
     inclusive.
18
                  Defendants.
19

20

21

22

23

24

25

26

27

28


          DEFENDANTS’ NOTICE OF WITHDRAWAL OF CERTAIN COUNSEL AND [PROPOSED] ORDER
                                   CASE NO. 3:18-CV-01631-VC (SK)
           Case 3:18-cv-01631-VC Document 172 Filed 01/22/20 Page 2 of 2


1           Pursuant to Local Civil Rule 11-5, Defendants’ Walmart Inc., Wal-Mart Associates, Inc., and
2    Wal-Mart.com USA, LLC notice the withdrawal of Ryan Stewart as counsel from this action as Mr.
3    Stewart is no longer associated with Gibson, Dunn & Crutcher LLP. Mr. Stewart was granted
4    permission to appear pro hac vice on May 7, 2019. (ECF No. 22.)
5           Gibson, Dunn & Crutcher LLP will continue to represent the Defendants in this matter.
6

7    Dated: January 22, 2020                    GIBSON, DUNN & CRUTCHER LLP
8
                                                By:             /s/ Rachel S. Brass
9                                                                Rachel S. Brass
10
                                                Attorney for Defendants Walmart Inc., Wal-Mart
11                                              Associates Inc., and Wal-Mart.com USA, LLC.
12

13

14

15
     IT IS SO ORDERED,
16

17             January 27, 2020
     Dated: _______________
18                                                        HON. VINCE CHHABRIA
                                                          JUDGE OF THE DISTRICT COURT
19

20

21

22

23

24

25

26

27

28

                                                   -1-
           DEFENDANTS’ NOTICE OF WITHDRAWAL OF CERTAIN COUNSEL AND [PROPOSED] ORDER
                                    CASE NO. 3:18-CV-01631-VC (SK)
